Case 3:18-cv-07354-WHA Document 173-47 Filed 11/21/19 Page 1 of 2




           EXHIBIT 45
       Case 3:18-cv-07354-WHA Document 173-47 Filed 11/21/19 Page 2 of 2

                      -   -




■
                               Wells Fargo Home Mortgage
         HOME                  MAC 1'2301-021'
                               1 Home Campus
        i~~RT~A~E              Des Moines, IA 50328



September 20, 2018




Rose P Cunningham




Subject: We made a mistake when we reviewed you for payment assistance
         Previous mortgage account number: 708-0253789143
         Property address:

Dear Rose P Cunningham:

We have some difficult news to share. When you were considered for a loan modification, you weren't
approved, and now we realize that you should have been. We based our decision on a faulty calculation,
and we're sorry. If it had been correct, you would have been approved for a trial modification.

We want to make things right.

We realize that our decision impacted you at a time you were facing a hardship. We've carefully
considered what we can do for you. You'll find a payment enclosed to help make up for your financial loss.
We're also reaching out to the consumer reporting agencies to ask them to remove any negative reporting.

If you don't feel that we've made things right, you can consider mediation. A mediator is someone outside
of Wells Fargo who will help us work together to resolve the issue. There'll be no cost to you. Please see
the enclosed information. Ifyou request mediation, you can still cash the enclosed check.

We're here to help
If you have further concerns, we want to hear from you. You can call us at this dedicated number,
1-877-880-9455, Monday through Friday, 8:oo a.m. to 5:00 p.m. Central Time.


Sincerely,




Brent Potter
Senior Vice President, Single Point of Contact
Wells Fargo Home Mortgage

Enclosure

Wells Fnrgo Home Mortgage is II division of Wells Fargo Bnnk, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved. NMLSR ID
399801




                                                                                                            HM1111/3763724/13
